Citation Nr: 1442309	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-27 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicides, on the basis of substitution for accrued benefits purposes.

3. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to exposure to herbicides, on the basis of substitution for accrued benefits purposes.

4. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to exposure to herbicides, on the basis of substitution for accrued benefits purposes.

5. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to exposure to herbicides, on the basis of substitution for accrued benefits purposes.

6. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to exposure to herbicides, on the basis of substitution for accrued benefits purposes.

7. Entitlement to service connection for an eye disability, to include as secondary to exposure to herbicides, on the basis of substitution for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois and a November 2012 rating decision by the VARO in Milwaukee, Wisconsin.  
In June 2012, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable).  The application was filed within one year of the Veteran's death.  The claim was also properly construed by the RO as a request for substitution.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008) Because the appellant is a proper substitute claimant for the Veteran, and after reviewing the record evidence, the Board has recharacterized the issues on appeal as stated on the title page of this decision.  See 38 U.S.C.A. § 5121(a). 


FINDINGS OF FACT

1. The Veteran died in June 2012; the cause of death as listed on the death certificate was acute myocardial infarcation with diabetes mellitus listed as a contributing condition.
 
2. At the time of death, service connection was in effect for bilateral hearing loss and tinnitus.

3. The competent and probative evidence of record does not establish that the Veteran's cause of death was a result of his military service or of service-connected disability.

4. The Veteran did not serve in the Republic of Vietnam.

5. The Veteran is not shown to have been exposed to herbicides coincident with his military service.

6. Diabetes mellitus, type I, did not have its onset in service and is not shown to be causally or etiologically a result of military service. 

7.  The competent medical evidence does not establish that the Veteran had a diagnosis of peripheral neuropathy of the right upper extremity.
 
8. The competent medical evidence does not establish that the Veteran had a diagnosis of peripheral neuropathy of the left upper extremity.

9. The competent medical evidence does not establish that the Veteran had a diagnosis of peripheral neuropathy of the right lower extremity.

10. The competent medical evidence does not establish that the Veteran had a diagnosis of peripheral neuropathy of the left lower extremity.

11. An eye disability did not have its onset in service and is not shown to be causally or etiologically a result of military service or of a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2013).

2. The criteria for entitlement to service connection for diabetes mellitus on the basis of substitution for accrued benefits purposes have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107, 5121A  (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.309, 3.318 (2013).
 
3. The criteria for entitlement to service connection for peripheral neuropathy of the right upper extremity on the basis of substitution for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.309, 3.318 (2013).

4. The criteria for entitlement to service connection for peripheral neuropathy of the left upper extremity on the basis of substitution for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.309, 3.318 (2013).
 
5. The criteria for entitlement to service connection for peripheral neuropathy of the right lower extremity on the basis of substitution for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.309, 3.318 (2013).

6. The criteria for entitlement to service connection for peripheral neuropathy of the left lower extremity on the basis of substitution for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.309, 3.318 (2013).

7. The criteria for entitlement to service connection for an eye disability on the basis of substitution for accrued benefits purposes have not been met.  38 U.S.C.A. 
§§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.309, 3.318 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was provided with a VCAA notification letter in July 2012 that advised her of the evidence necessary to substantiate service connection for the cause of the Veteran's death, of his and VA's obligations in providing such evidence for consideration.  This letter also provided her with information regarding the Veteran's service-connected disabilities.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

With respect to the substitution claim, as the appellant has taken the Veteran's place, and the Veteran was provided with a VCAA letter in January 2010 that met all of the necessary notice requirements, there are no deficiencies of notice with regard to the substitution claims.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (holding that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues).  Consequently, the Board determines that the appellant was provided all necessary notice prior to the initial AOJ adjudication of the claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.
VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claims.  The Veteran's service treatment records, VA and private treatment records, and the report of a March 2010 VA eye examination were reviewed by both the AOJ and the Board.  The appellant has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, the examiner provided opinions that were based on all facts in evidence.  There is nothing to suggest that any opinion is not grounded in the facts of the case or that the examiner reached an arbitrary conclusion.  Thus, the Board finds the March 2010 VA examination to be adequate for rating purposes.  

No VA opinion is of record with respect to a relationship between the Veteran's cause of death and his military service.  In order to comply with its duty to assist in death benefits cases, VA must obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see 38 U.S.C. § 5103A(a).  However, when no reasonable possibility exists that such assistance would aid in substantiating the claim, VA is not required to obtain a medical opinion.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  

There were also no VA examinations performed or opinions obtained with regard to the Veteran's claims for service connection for diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. 

In this case, any current medical opinion linking the Veteran's acute myocardial infarction, diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities to his military service would necessarily be based upon the unsubstantiated history provided by the Veteran and appellant decades following his discharge from service and in contradiction with the medical evidence of record.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the current disability or that the Veteran had the claimed disability is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).   In this case, there is no assertion of symptoms in service of any of the claimed disabilities, only the Veteran's and appellant's lay statements that his disabilities were the result of herbicide exposure in service.  In fact, in a July 2010 statement, the Veteran specifically acknowledged that his service treatment records did not show any of these disabilities, and only argued that the disabilities were due to herbicide exposure.  Therefore, the Board finds the evidence insufficient to warrant obtaining an opinion.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the appellant's claims without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the appellant will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

The appellant is the Veteran's widow.  The Veteran died in June 2012, and the appellant filed her claim for accrued benefits in June 2012.  Thus, the appellant has met the threshold criteria for entitlement to payment of accrued benefits on the basis of substitution.  See 38 C.F.R. § 3.1000 (2013).  

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid. 38 U.S.C.A. § 5121(a) (West 2002); see The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  However, as the appellant has been substituted for the Veteran, the development of the claim is not restricted to the date of death, and all evidence of record is for consideration in determining the outcome of the Veteran's unresolved claims. 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). Contributory cause of death is inherently one not related to the principal cause. 

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

The immediate cause of the Veteran's death, as listed on the death certificate, was acute myocardial infarction.  Diabetes mellitus was listed as another significant condition. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d). 
The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular-renal disease and peripheral neuropathy (as an organic disease of the nervous system), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Further, with chronic disease shown as such in service, or within an applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id.  When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity. Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran did not serve in the Republic of Vietnam, but in a July 2010 statement, claimed that he was exposed to herbicides on Guam, specifically that while stationed on board a floating dry dock in a Guam ship yard, ships nearby were loading supplies to ship to Andersen Air Force Base (AFB) for transfer to Vietnam.  His service records confirm that he was on Guam in 1969 and 1970.  

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina and acute and subacute peripheral neuropathy are among those disabilities.  38 C.F.R. § 3.309(e).   

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996).  Further, the Secretary has found that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003). 

The above presumptions also apply to type II diabetes mellitus.  However, they do not apply to type I diabetes mellitus, the disability with which the Veteran was diagnosed.  The Veteran and the appellant have both referred to his diabetes mellitus as type II, but his treatment notes indicate that his diabetes mellitus was type I.  While there are instances in treatment records where the diagnosis is listed as type II, these instances are few and surrounded in time by records showing a diagnosis of type I diabetes mellitus, often by the same physician.  Thus, the Board determines that it is more likely than not that these notations are clerical errors and that the Veteran was afflicted with type I diabetes mellitus.  Therefore, presumption of service connection for diabetes mellitus is not for consideration in this case.

Nevertheless, presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection. 38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Id. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). In many cases, medical evidence is required to meet the requirement that the evidence be "competent". However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr, 21 Vet. App. at 309.

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

The record contains copies of news articles regarding the use of tactical herbicides on Guam and a Department of Defense publication related to the use of herbicides on Guam.  The December 2006 publication by the Department of Defense indicated that the herbicides stored on Guam were not tactical herbicides as employed in Vietnam, but pesticides that were commercially available.   Meanwhile, an Internet news article submitted references a 2005 Board decision that granted service connection based on exposure to herbicides on Guam.  However, individual decisions by the Board are not precedential, but are specific to that Veteran and the facts of the case.  The basis for the grant of benefits in the 2005 case was that the Veteran was stationed at Andersen AFB and EPA findings regarding chemical contamination at Andersen AFB specifically, not on Guam as a whole.  The Veteran's only assertions as to the method of his exposure to herbicides were that ships near his submarine were involved in the transport of herbicides.  He offered no evidence that he came in direct contact with herbicides.  A request to The United States Army Joint Services Records Research Center (JSRCC) yielded the response that JSRRC cannot verify exposure to tactical herbicides while serving aboard a Navy ship during the Vietnam era.  Thus, the Board concludes that it is less likely than not that the Veteran was exposed to herbicides during his military service.     

Further, no diagnosis of peripheral neuropathy is present in his treatment notes.  A private treatment record dated in December 2011 specifically says that peripheral neuropathy was absent, and despite the Veteran's assertions in his March 2011 VA Form 9 to the contrary, his VA treatment notes dated through May 2012 contain no diagnosis of peripheral neuropathy.  Therefore, the Board concludes that the claims of entitlement to service connection for right upper extremity neuropathy, left upper extremity neuropathy, right lower extremity neuropathy, and left lower extremity neuropathy must be denied on the basis that there was no current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against a finding that the Veteran had had peripheral neuropathy of the bilateral upper and bilateral lower extremities at any point during the claims period or within a short time prior to filing the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement for a current disability is met if a disability has been present at any point during the claim period) and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that the requirement for a current disability could potentially be satisfied if there was a showing a disability within a short time prior to filing the claim).

As discussed above, VA and private treatment records reflect that the Veteran had a diagnosis of type I diabetes mellitus.  As for his eyes, the Veteran carried diagnoses of non-clinically significant diabetic macular edema, mild nonproliferative diabetic retinopathy, hypertensive retinopathy, meibomian gland dysfunction in both eyes, congenital hypertrophy of the retinal pigment epithelium of the right eye, stable iris trauma to the left eye, early cataracts, low hyperopic astigmatism in both eyes, and presbyopia.  Thus, the Veteran had diagnoses associated with each of these claims.  

Service treatment records are silent for complaint, treatment, or diagnosis related to ischemic heart disease, including myocardial infarction, and diabetes mellitus.  Moreover, as the Veteran did not have cardiovascular disease to a compensable degree within one year of discharge, service connection for that disability on a presumptive basis is not warranted.  38 C.F.R. § 3.309(d).  The only reference to complaint, treatment, or diagnosis related to the heart was the myocardial infarction that caused his death.  VA treatment notes dated through May 2012 specifically state that heart disease was absent.  His diabetes mellitus was first suspected in December 1984.  The claims file offers no competent evidence associating either of these disabilities to the Veteran's military service.  The Veteran's and appellant's only argument in support of the claims was that the disabilities were related to herbicide exposure, or to the diabetes mellitus.  However, the Veteran was not exposed to herbicides in service.    Accordingly, the Board finds that the Veteran's acute myocardial infarction and diabetes mellitus, type I, were not the result of his military service.  

As for the eye disabilities, service treatment records show that the Veteran was treated for left eye complaints in November 1971 when he got Freon gas in his left eye.  No diagnosed disability was noted.  In December 1972, he was seen for complaints of decreased depth perception and prescribed corrective lenses.  The left pupil malformation was stated at that time to be congenital.  No other reference to an eye disability was noted in service.    

Post-service, the earliest treatment for eye disabilities in the file is dated in July 1990, over 17 years after discharge.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, nothing in the record suggests that these disabilities are a result of disease, event, or injury in service.  The Veteran was afforded a VA examination in March 2010.  The examiner noted that the Veteran's cataracts, Meibomian gland dysfunction and dry eye symptoms were equal in both eyes despite the unilateral exposure to Freon gas, making it unlikely that those diagnoses were related to that event.  The examiner noted that the iris abnormality pre-dated the Freon exposure, and that the retinal pigment epithelium lesion is in the right eye, which was not exposed.  Finally, the examiner stated that the retinal findings were classic for diabetic retinopathy.   

As his type I diabetes mellitus has not been related to service, any disabilities associated with it, such as diabetic retinopathy, are not related to service.  Similarly, the Board notes that the diagnosis of hypertensive retinopathy is so named because the disability is derivative of hypertension, which is also not a service-connected disability. 

As for the presbyopia, refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Although VA regulations do not specifically define what constitutes a refractive error, myopia is noted as a type of refractive error in VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B, para. 10(d). Presbyopia is also by definition a refractive error of the eye brought on by aging. See Dorland's Illustrated Medical Dictionary, pp. 1350, 1534 (30th ed. 2003).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless subject to a superimposed disease or injury).  Although the Veteran was prescribed prescription lenses in services, there is no indication that his need for those lenses was a sign of superimposed disease or injury affecting his visual acuity.  As the Veteran's presbyopia was not due to disease or superimposed injury, it does not constitute a disability under VA regulations.
 
In light of these facts, the Board determines that the criteria of entitlement to service connection for the cause of the Veteran's death and entitlement to service connection on the basis of substitution for accrued benefits purposes for diabetes mellitus, peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity, and an eye disability have not been met.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, as reflected by the above discussion, the preponderance of the evidence is against the appellant's claims. Therefore, the claims must be denied.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicides, on the basis of substitution for accrued benefits purposes is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to exposure to herbicides, on the basis of substitution for accrued benefits purposes is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to exposure to herbicides, on the basis of substitution for accrued benefits purposes is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to exposure to herbicides, on the basis of substitution for accrued benefits purposes is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to exposure to herbicides, on the basis of substitution for accrued benefits purposes is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to exposure to herbicides, on the basis of substitution for accrued benefits purposes is denied.

Entitlement to service connection an eye disability, to include as secondary to exposure to herbicides, on the basis of substitution for accrued benefits purposes is denied.




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


